In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-10-00063-CV
         ______________________________


  HOPKINS COUNTY HOSPITAL DISTRICT D/B/A
HOPKINS COUNTY MEMORIAL HOSPITAL, Appellant

                          V.

                LINIE RAY, Appellee




    On Appeal from the 62nd Judicial District Court
               Hopkins County, Texas
              Trial Court No. CV38237




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Appellant, Hopkins County Hospital District, d/b/a Hopkins County Memorial Hospital,

has filed with this Court an agreed motion to dismiss the pending appeal in this matter. Appellant

represents to this Court that the parties have reached a full and final settlement. In such a case, no

real controversy exists, and in the absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        August 31, 2010
Date Decided:          September 1, 2010




                                                  2